Case 8:19-cv-02022-JSM-CPT Document 35 Filed 08/18/20 Page 1 of 2 PageID 789




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

ELIZABETH ALFARANO,

      Plaintiff,

v.                                                      Case No: 8:19-cv-2022-T-30CPT

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.


                                        ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Christopher P. Tuite (Dkt. 33) and Plaintiff’s Objections to

the Report and Recommendation (Dkt. 34).

      After careful consideration of the Report and Recommendation of the Magistrate

Judge, Plaintiff’s Objections, and in conjunction with an independent examination of the

file, the Court is of the opinion that the Magistrate Judge’s Report and Recommendation

should be adopted, confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 33) of the Magistrate Judge is

             adopted, confirmed, and approved in all respects and is made a part of this

             order for all purposes, including appellate review.

      2.     The decision of the Defendant Commissioner is AFFIRMED.

      3.     The Clerk is directed to enter judgment in favor of the Defendant.
Case 8:19-cv-02022-JSM-CPT Document 35 Filed 08/18/20 Page 2 of 2 PageID 790




      4.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 18th day of August, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                            2
